Allowable Subject Matter
Claims 1-18 and 21-22 are allowed.
The following are statements of reasons for allowance:
1. Regarding claims 1-8, the prior art fails to teach or clearly suggest the limitations stating:
 “the hybrid fin is formed on a top surface of the isolation structure, and a bottom surface of the hybrid fin is in physical contact with the top surface of the isolation structure” as recited in claim 1.
Wei et al. (PG Pub. No. US 2013/0309838 A1) teaches hybrid (dummy) fin 126 and isolation structure 130.  However, Wei does not teach 126 is formed on a top surface of 130, or a bottom surface of 126 is in physical contact with the top surface of 130, as required by claim 1.
Tung et al. (PG Pub. No. US 2017/0278928 A1) teaches a dummy fin (¶ 0026: 310) formed on a top surface of an isolation structure (¶ 0017: 302), and a bottom surface of the hybrid fin is in physical contact with the top surface of the isolation structure (fig. 14 among others: bottom surface 310 is in physical contact with the top surface of 302). Tung further teaches forming a plurality of gate lines (¶ 0031: 414/514) and a dielectric layer (¶ 0031: 412/512) across active fins (¶ 0027: 408’ & 508’) and the dummy fins (fig. 14).  However, Tung is silent to removing a portion of the fins exposed by a first trench and the substrate underlying thereof, so as to form a second trench under the first trench, and forming the insulating structure in the first trench and the second trench, as required by claim 1.

2. Regarding claim 9, Economikos et al. (PG Pub. No. US 2019/0326177 A1) teaches a method of forming a FinFET device, comprising: 
providing a substrate (¶ 0017: 210) having a plurality of fins (¶ 0017: 205) extending along a first direction, and an isolation structure (¶ 0019: 215) thereon surrounding lower portions of the fins (fig. 2A among others: 215 surrounds lower portions of 205); 
forming a dielectric layer on the substrate (¶ 0019: 220 formed on 210) and a helmet on the dielectric layer (¶ 0022: 275 formed on 210); 
forming a plurality of gate lines across the fins (¶ 0019 & fig. 2A: elements labeled 'Gates', including work function layer 245, formed across fins 205), wherein the gate lines are extending along a second direction (fig. 2B among others: ‘Gates’ formed perpendicular to fins 205), and the dielectric layer is aside the gate lines (fig. 2A among others: 220 aside gate portion 245); 
performing a first cutting process by removing a first portion of at least one of the gate lines (¶ 0028: CT cut opening 235 formed by removing at least a first portion of 245), to form a first trench in the at least one of the gate lines (fig. 2I: gate trench 235 formed in gate structure), and the at least one of the gate lines is cut into a first gate line section and a second gate line section (fig. 2I: CT Cut divides left-most gate line in the Y-Y direction into top and bottom portions, each comprising a portion of work function layer 245); 
performing a second cutting process, comprising: 
removing a second portion of one of the gate lines to form a second trench in the dielectric layer (¶ 0025: etch process to form DB cut trench 360 removes second portion of 245), wherein the second trench is extending along the second direction and exposing a portion of the fins (¶ 0025 & fig. 2I: DB cut extends in ‘Gates’ direction and exposes portions of 205); and 
removing the portion of the fins exposed by the second trench and a portion of the substrate under the portion of the fins (¶ 0029 & fig. 2J: 205 and portion of 210 under 205 removed in region exposed by 360), so as to form a third trench under the second trench (¶ 0029: cavities 205D); 
forming an insulating structure (¶ 0030: 365) in the first, second, and third trenches (fig. 2K: 365 formed in trenches 235, 365 and 250D); and 
forming a protection layer (¶ 0027: 350) on the insulating structure and on the gate lines (figs. 2H-2L: 350 formed at least indirectly on 245 and 365).
Economikos is silent to a hybrid fin formed aside the fins and on the isolation structure, wherein the gate lines are formed across the hybrid fin, wherein the first trench exposes a portion of the hybrid fin, and wherein a portion of the insulating structure in the first trench and the hybrid fin underlying thereof are located between the first gate line section and the second gate line section to electrically isolate the first gate line section from the second gate line section.
Chang teaches a dummy fin (¶ 0016: 208D) formed aside a plurality of fins (fig. 7 among others: 208D formed aside 208A) and on an isolation structure (¶ 0019: 210a, corresponding to 215 of Economikos).
However, Chang fails to teach a portion of an insulating structure in a first trench and the dummy fin underlying thereof are located between a first gate line section and a second gate line section to electrically isolate the first gate line section from the second gate line section.
Bergendahl et al. (PG Pub. No. US 2018/0069000 A1) teaches a method of forming an insulating structure (¶ 0042: 45) in a trench (¶ 0035: gate cut trench 5) located between a first gate line section and a second gate line section (¶ 0035 & figs. 4A-4C: 45 disposed between gate portions 25a, 25b) to electrically isolate the first gate line section from the second gate line section (¶ 0036).  However, Bergendahl is silent to the insulating structure further disposed in a dummy fin underlying the trench.

3. Regarding claim 21, Tung (PG Pub. No. US 2017/0278928 A1) teaches a method of forming a FinFET device, comprising:

forming a hybrid fin (¶ 0026: dummy fin 310) aside the fins and on the isolation structure (figs. 10A-10B: 310 disposed aside from fins in 404/504, and on portion of 302), wherein the fins are formed of a semiconductor material (¶ 0019: 404 and 504 comprise semiconductor material), and the hybrid fin is formed of a dielectric material (¶ 0026: 310 comprises dielectric material); and
forming a plurality of gate lines (¶ 0031: 414/514) and a dielectric layer (¶ 0031: 312), the gate lines are across the fins and the hybrid fin, the dielectric layer is aside the gate lines (fig. 14: 414/514 across 310, and 312 disposed aside 414/514). 
However, Tung does not teach the method further comprising:
removing a portion of the gate lines, so as to form first trenches in the dielectric layer and in the gate lines, exposing a portion of the hybrid fin and a portion of the fins underlying the portion of the gate lines; 
removing the portion of the fins exposed by the first trench and the substrate underlying thereof, so as to form a second trench under the first trench; and 
forming an insulating structure in the first trench and the second trench.

Accordingly, the cited prior art fails to teach or suggest all of the limitations of claims 1, 9 and 21.  Claims 2-18 and 22 depend on claims 1, 9 and 21, and are allowed for the same reasons.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894